Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND

RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 18, 2011 (the “Agreement”) is entered into among CIBER, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated as of
August 20, 2009 (as amended or modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested and the Lenders have agreed to amend certain
terms of the Credit Agreement subject to the terms and conditions set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Reaffirmation.  The Loan Parties acknowledge and confirm that as
of the date hereof (a) the Administrative Agent, on behalf of the Lenders, has a
valid and enforceable first priority security interest in the Collateral,
(b) the Borrower’s obligation to repay the outstanding principal amount of the
Loans and reimburse the L/C Issuer for any drawing on a Letter of Credit is
unconditional and not subject to any offsets, defenses or counterclaims and
(c) the Administrative Agent and the Lenders have performed fully all of their
respective obligations under the Credit Agreement and the other Loan Documents. 
The Loan Parties also acknowledge and confirm that by entering into this
Agreement, the Lenders do not waive or release any term or condition of the
Credit Agreement or any of the other Loan Documents or any of their rights or
remedies under such Loan Documents or applicable Law or any of the obligations
of any Loan Party thereunder.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           The following definition of “Third Amendment Effective Date” is
hereby added to Section 1.01 of the Credit Agreement in the appropriate
alphabetical order to read as follows:

 

“Third Amendment Effective Date” means February 18, 2011.

 

(b)           The definition of “Consolidated Adjusted EBITDA” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

“Consolidated Adjusted EBITDA” means an amount equal to the difference between
(a) Consolidated EBITDA for the period consisting of the four consecutive Fiscal
Periods ending on such date minus (b) Capital Expenditures (other than those
certain Capital Expenditures of up to an aggregate amount of $5,000,000 made in
the fiscal year ending December 31, 2011 in connection with the expansion of
operations in India) for such period.

 

--------------------------------------------------------------------------------


 

(c)           Clause (f) in the definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

(f) for the fiscal quarter ending December 31, 2010, up to $10,000,000 of
non-recurring charges in the aggregate primarily relating to several accounts
receivable balances or unbilled revenue balances where the Borrower’s ability to
collect is questionable due to either the customers’ ability to pay or
disagreements regarding the work performed, net of any provision previously
established, retiree health care benefits, anticipated litigation settlement
costs and costs relating to a pledge for a donation;

 

(d)           The proviso in the definition of “Consolidated Total Debt” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

provided, it being understood that the following does not constitute Debt for
purposes of this definition:  (a) Debt under Swap Agreements, (b) surety and
performance bonds permitted under Section 7.03(i), (c) any Debt under the IBM
Credit Agreement but only to the extent that (i) such Debt is repaid within the
earlier of (x) forty-five days of incurrence and (y) the due date therefor,
(ii) the equipment purchased that gave rise to the incurrence of such Debt is
subject to a valid, binding and enforceable purchase contract requiring a third
party purchaser to purchase such equipment within 45 days of such incurrence and
(iii) the obligations of the purchaser under such purchase contract are absolute
and not contingent on any matter whatsoever (other than cancellation rights of
such purchaser in the ordinary course, but only if, under such circumstances,
Borrower shall have an absolute and unconditional right to cancel (and shall
promptly so cancel) the affected order or return the affected equipment in each
case for full credit against the Debt associated therewith) and (d) any letter
of credit or bank guarantee in which a Foreign Subsidiary (and not any Loan
Party) is the obligor issued to support an obligation of any Foreign Subsidiary
in the ordinary course of business; provided that such letter of credit or bank
guarantee is secured by cash of such Foreign Subsidiary (and not by any cash of
any Loan Party) in an amount equal to 100% of the amount of such letter of
credit or bank guarantee.

 

(e)           The definition of “Consolidated Fixed Charges” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Consolidated Fixed Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated Tax Expenses (calculated without giving effect to any
adjustment resulting from the goodwill impairment charge taken in the fiscal
quarter ended June 30, 2010 and the up to $10,000,000 non-recurring charge taken
in the fiscal quarter ended December 31, 2010) for such period plus
(ii) Consolidated Interest Expense for such period plus (iii) Consolidated
Scheduled Funded Debt Payments for such period plus (iv) for only those periods
ending prior to the Third Amendment Effective Date, the amount of cash
Restricted Payments in any such period permitted by Section 7.06(d) as in effect
prior to the Third Amendment Effective Date, all as determined in accordance
with GAAP.

 

(f)            Section 6.12(b) of the Credit Agreement is hereby amended to read
as follows:

 

2

--------------------------------------------------------------------------------


 

(b)           Consolidated Leverage Ratio.  Maintain, as of the last day of each
Fiscal Period set forth below, a Consolidated Leverage Ratio not greater than
the corresponding ratio for such day set forth below:

 

December 31, 2010

 

2.25:1.00

March 31, 2011

 

2.50:1.00

June 30, 2011

 

2.50:1.00

September 30, 2011

 

2.50:1.00

December 31, 2011

 

2.25:1.00

March 31, 2012

 

2.25:1.00

June 30, 2012 and thereafter

 

2.00:1.00

 

(g)           Section 6.12(c) of the Credit Agreement is hereby amended to read
as follows:

 

(c)           Consolidated EBITDA.  Maintain Consolidated EBITDA for the
twelve-month period ending as of the end of each fiscal quarter of the Borrower
of at least (i) $44,000,000 for the twelve month period ending December 31,
2010, (ii) $40,000,000 for each of the twelve month periods ending March 31,
2011 and June 30, 2011 and (iii) from September 30, 2011 and thereafter,
$45,000,000.

 

(h)           Section 7.02(e) of the Credit Agreement is hereby amended to read
as follows:

 

(e)           Borrower or any Subsidiary Guarantor may consummate any Permitted
Acquisition and may make good faith deposits in connection with prospective
Permitted Acquisitions; provided, however, notwithstanding any term to the
contrary contained herein or in any other Loan Document, no cash or Cash
Equivalents of the Borrower or any Domestic Subsidiary shall be permitted to be
used as consideration for, or as a good faith deposit in connection with, any
Permitted Acquisition;

 

(i)            Section 7.06 of the Credit Agreement if hereby amended to read as
follows:

 

Section 7.06         Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:  (a) each Subsidiary
may make Restricted Payments to Borrower and to wholly owned Subsidiary
Guarantors (and, in the case of a Restricted Payment by a non wholly owned
Subsidiary, to Borrower and any Subsidiary Guarantor and to each other owner of
Equity Interests of such Subsidiary on a pro rata basis based on their relative
ownership interests); (b) Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in (x) common Equity
Interests of such Person or (y) preferred equity of Borrower that is not
redeemable for cash in connection with a “poison pill” so long as no Change of
Control could reasonably be expected to occur as a result of the issuance of any
such preferred stock or conversion of any thereof; (c) Borrower and each
Subsidiary may purchase, redeem or otherwise acquire shares of its (and, solely
with respect to Borrower, its Subsidiaries’) common Equity Interests or warrants
or options to acquire any such common Equity Interests with the proceeds
received from the substantially concurrent issue of new shares of its common
Equity Interests; and (d) the Foreign Subsidiaries (other than Exempt Foreign
Subsidiaries) may purchase Equity Interests of

 

3

--------------------------------------------------------------------------------


 

its direct Foreign Subsidiaries from third parties that own minority Equity
Interests in such direct Foreign Subsidiaries for cash, so long as the aggregate
consideration paid for all such purchases by all such Foreign Subsidiaries shall
not exceed $5,750,000.00 during the term of this Agreement.

 

(j)            Section 7.09 of the Credit Agreement is hereby amended to read as
follows:

 

Section 7.09         Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose.

 

3.             Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent:

 

(a)           Receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Required Lenders
and Bank of America, N.A., as Administrative Agent; and

 

(b)           The Administrative Agent shall have received for the account of
each Lender executing this Agreement on or before 5 p.m. (EST) on February 18,
2011, a fee of 0.15% on the aggregate amount of such Lender’s outstanding Term
Loan and Revolving Credit Commitment.

 

4.             Miscellaneous.

 

(a)           The Credit Agreement and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as amended
hereby.

 

(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Agreement, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

 

(c)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)           This Agreement has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

4

--------------------------------------------------------------------------------


 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.

 

(d)           The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article V of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.  The Loan Parties
hereby represent and warrant that the Borrower has not purchased, redeemed or
otherwise acquired shares of its Equity Interests or warrants, rights or options
to acquire any such Equity Interests for cash after December 31, 2010.

 

(e)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

CIBER, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Peter H. Cheesbrough

 

Name:

Peter H. Cheesbrough

 

Title:

Chief Financial Officer and Executive Vice President

 

 

GUARANTORS:

CIBER ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Peter H. Cheesbrough

 

Name:

Peter H. Cheesbrough

 

Title:

Chief Financial Officer and Executive Vice President

 

 

 

CIBER INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

By: :

/s/ Peter H. Cheesbrough

 

Name:

Peter H. Cheesbrough

 

Title:

Chief Financial Officer and Executive Vice President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Linda Lov

 

Name:

Linda Lov

 

Title:

AVP

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

By:

/s/ David R. Barney

 

Name:

David R. Barney

 

Title:

Senior Vice President

 

 

 

COMPASS BANK, an Alabama banking corporation

 

(herein referred to as “BBVA COMPASS”),

 

as a Lender

 

 

 

By:

/s/ Joseph W. Nimmons

 

Name:

Joseph W. Nimmons

 

Title:

Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Jeff Benedix

 

Name:

Jeff Benedix

 

Title:

Assistant Vice President

 

 

 

KEY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ David A. Wild

 

Name:

David A. Wild

 

Title:

Vice President

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Michael Ball

 

Name:

Michael Ball

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Philip K. Liebscher

 

Name:

Philip K. Liebscher

 

Title:

Senior Vice President

 

 

 

IBM CREDIT LLC,

 

as a Lender

 

 

 

By:

/s/ Steven A. Flanagan

 

Name:

Steven A. Flanagan

 

Title:

Global Credit Officer

 

--------------------------------------------------------------------------------